     Case 3:20-cv-02232-BEN-BGS Document 5 Filed 01/06/21 PageID.23 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDY and COURTNEY SPEARS, individuals,         Case No.: 20-CV-2232-BEN-BGS
                      Plaintiffs,
12
     v.
                                                    ORDER GRANTING MOTION TO
13                                                  EXTEND DEFENDANT’S TIME TO
     MIDLAND CREDIT MANAGEMENT, INC.,               RESPOND TO COMPLAINT
14
                      Defendant.
15
                                                    [ECF No. 4]
16
17         Plaintiffs Andy and Courtney Spears and Defendant Midland Credit Management,
18   Inc. filed a Joint Motion for Extension of Time to Respond to Plaintiff’s Complaint. ECF
19   No. 4. Good cause appearing, the Court GRANTS the motion. Defendant Midland
20   Credit Management, Inc. may file its answer or responsive pleading on or before January
21   18, 2021.
22         IT IS SO ORDERED.
23
24   Dated: January 6, 2021.                     ______________________________
25                                               HON. ROGER T. BENITEZ
                                                 United States District Judge
26
27
28

                                                1
                                                                            20-CV-2232-BEN-BGS
